U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 March 4, 2008 Via Edgar Transmission United States Securities and Exchange Commission Division of Investment Management 100F Street, N.E. Washington, D.C. 20549 Re: Alpine Equity Trust File Nos. 033-25378 and 811-05684 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, Alpine Equity Trust (the “Trust”) hereby certifies that the forms of Prospectus and Statements of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated February 28, 2008 and filed electronically as Post-Effective Amendment No. 32 to the Trust’s Registration Statement on Form N-1A on February 28, 2008. If you have any questions or require further information, do not hesitate to contact the undersigned at (414) 765-5384. Sincerely yours, /s/ Rachel A. Spearo Rachel A. Spearo For U.S. Bancorp Fund Services, LLC
